Title: [July 1781]
From: Adams, John Quincy
To: 



      Sunday July the 1st 1781.
      
      
       This morning Pappa and brother Charles and I went to church; din’d at home, Mr. Cook, Mr. Jennings, and another Gentleman din’d with us; brother Charles and I went again to church. After Church Mr. Sigourney, Mr. Ingraham, Mr. Bromfield and Mr. Merrick came here but did not stay here long.
       From Dr Garths’ works. Epilogue to the Tragedy of Cato. Chapter 9th.
      
      
       
        
   
   The forty-line Epilogue, containing several transcription errors, follows on the next two pages in the Diary (Samuel Garth, Works, Dublin, 1769, p. 117–118). On this day JQA also copied, on two and one-half pages in the Diary as Chapter 10, the fifty-line “Epilogue to Mr. Rowe’s Jane Shore,” with several slight irregularities (Pope, Works, Balfour edn.The Works of Alexander Pope, Esq., Edinburgh, 1764; 6 vols., 1:160–161).


       
      
      

      Monday July the 2d 1781.
      
      
       This morning Major Jackson came here; I went to Mr. Crajenschot’s for the Politique Hollandois. At about ten o’clock Pappa set out upon a journey for Paris; We all din’d at home; after dinner, I went to Mr. Sigourney and Ingraham’s but did not Stay there long. I went to Madam Chabanel’s; but found no body but the old lady at home; Mr. Le Roi and young Mr. Chabanel came home. At about half past nine I got home.
       The Universal Prayer. (From Pope’s works) Deo. Opt. Max. Chap: 11th.
      
      
       
        
   
   The thirteen four-line stanzas fill three and one-half pages of the Diary (same, 2:67–69).


       
      
      

      Tuesday July the 3d 1781.
      
      
       Din’d at home, after dinner Mr. Searle and Major Jackson came here. At about nine o’clock a thunder Storm came up, and lasted till about eleven, it Struck a Windmill, and burnt it to the ground, and would probably have communicated itself to another which was near it, if a very heavy shower of rain had not hinder’d it.
       From Waller’s works. Chap. 12th. Of The Fear of God. In two Cantoes.
      
      
       
        
   
   Here follows, on three and one-half pages in the Diary, the first canto (64 lines) from Edmund Waller’s poem, “Of the Fear of God. In Two Cantoes.” Possibly JQA transcribed it from his own copy of Works of Edmund Waller, Esq. in Verse and Prose . . ., London, 1772, p. 147–149, which, according to his bookplate, he purchased sometime in 1781 (MQA).


       
      
       

      Wednesday July the 4th 1781.
      
      
       This day being the Anniversary of American Independance, all the Americans din’d together, at a place call’d De Nieuwe Stads Herberg, but brother Charles and I could not go. In the afternoon Brother Charles and I went to the Oude Man Huis to buy some things, We went to Madam Chabanel’s, brother Charles went away soon after and I went to take a walk with the young ladies, I supp’d there, and after supper went again to take a walk. I got home at about 11 o’clock.
       From Waller’s Works. (Continued from Yesterday) Canto 2d.
      
      
       
        
   
   The second and final canto, of 54 lines, takes up three pages in the Diary (same, p. 149–150).


       
      
      

      Thursday July the 5th 1781.
      
      
       This morning I went to see when the boats go for Utrecht. Mr. Dana and Mr. Thaxter din’d at Mr. Sigourney’s; I din’d at home. After dinner went to see Mr. Greaves; but found only Mr. Brailsford at home; I stay’d there but a little time, and went for Kaa’s; in the way I met Mr. Greaves and Captn. Henzel; and went to take a walk with them out of the Haerlem Porte and down along upon the Dyke; as we were returning we stopp’d at the third Bible to see Captn. Cazneau. When we had got to the first bible I went in to see Mr. Bordly. I got home at about half past ten.
       From Addison’s Poems Chapter 13th. HORACE. Ode 3d. Book 3d.
      
      
       
        
   
   The first seventy lines of Addison’s translation of Horace’s Ode III, Book III, fill the next three and three-quarter pages in the Diary (Joseph Addison, The Miscellaneous Works in Verse and Prose . . ., 3 vols., London, 1766, 1:156–159, in JA’s Library at MB).


       
      
      

      Friday July the 6th 1781.
      
      
       This morning Dr. Waterhouse came here and told us that Colo. Trumbul had arriv’d in Town. I went to the first Bible to see Mr. Bordly, I found Mr. Trumbel there. I din’d at home. Dr. Waterhouse din’d with us; after dinner Colo. Searle and Major Jackson came here; I went and took a walk with Major Jackson and Mr. Dana. I spent the evening and supp’d at Madam Chabanel’s, got home at about 10 o’clock.
       From Addison’s Poems, (continued from yesterday.)
      
      
      
       
        
   
   John Trumbull, the Revolutionary painter, whom JQA had met in Paris in 1780 just prior to the artist’s departure for London, where he briefly studied under Benjamin West. In Nov. 1780, shortly after his arrival in London, Trumbull was imprisoned on suspicion of treason. He secured his release in June 1781 through the intercession of Charles Fox and Edmund Burke. Trumbull had come to Amsterdam as the fastest route back to America, and there at the request of his father (Gov. Jonathan Trumbull) attempted to obtain a loan for Connecticut through the de Neufvilles and van Staphorsts; he was unsuccessful (The Autobiography of Colonel John Trumbull, Patriot-Artist, 1756–1843, ed. Theodore Sizer, New Haven, 1953, p. 58–74).


       
       
        
   
   On the next three pages in the Diary, JQA copied fifty-nine of sixty lines to conclude Addison’s translation of Horace’s Ode III, Book III (Miscellaneous Works in Verse and Prose, 1:159–161).


       
      
      

      Saturday July the 7th 1781.
      
      
       This morning we pack’d up everything; to go a Journey; At about 11 o’clock Mr. Trumble and Dr. Waterhouse came here; I went with Dr. Waterhouse to show him the way to Madam Chabanel’s; At about half past twelve I set away from our house with Mr. Dana’s servant, and went to the Utrecht Boat; at 1 o’clock we set off; I had for companions A French gentleman and lady, and two Dutch gentlemen; We travell’d about three hours, without seeing anything remarkable but after we had pass’d a small village call’d Niewen Sluys Nieuwersluis along for the Space of Seven or eight English Miles, the whole way is lin’d on both Sides with country Seats with their gardens belonging for the most part to Citizens of Amsterdam. We arriv’d at Utrecht at about half past eight o’clock, it is about thirty English Miles by water. Utrecht is about sixteen feet higher than Amsterdam, and the ground here is much higher than the water, which is not a very common thing in Holland; We found Mr. Dana and Mr. Deneufville here; It raind hard when we arriv’d: We lodge at the New Castle of Antwerp.
       From Guthrie’s Grammar. Continuation of Chapter 4th. § 17th. (continued from Page 57.)
      
      
       
        
   
   Here follows, on four pages in the Diary, the completion of JQA’s transcription on the Dutch constitution and government from Guthrie, Geographical Grammar,William Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779. p. 405–406, which he began on 24 June.


       
      
      

      Sunday July the 8th 1781.
      
      
       This morning Mr. Dana and Mr. Deneufville
      
      
       
        
   
   The day’s entry breaks at this point because the succeeding MS leaf containing p. 113–114 of the Diary volume is missing. This and similar losses of leaves from the same volume containing p. 127–128 and 149–156, affecting entries for 11, 12 July, and 27 July–17 Aug., were noted in the MS by Worthington C. Ford in April 1911. Dana’s Journal, which covers the entire journey to St. Petersburg, helps to fill in the gap for this day’s activities. Dana and JQA did not continue on their trip, though young Adams may have accompanied Dana when he briefly visited the nearby Moravian settlement of Zeyst. Otherwise, both remained in Utrecht until the following day, so that they could purchase a coach for the trip to Russia in order to “avoid the trouble and delay of changing carraiges as well as horses, as in the manner of the Posts in Germany” (Dana, Journal).


        
   
   The entry in its present state concludes with a passage from the Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779. (p. 406–407), which probably began at the point where JQA had left off copying the day before. However, as the MS remains there is a hiatus.


       
      
      

      Monday July the 9th 1781.
      
      
       This morning Mr Deneufville and Mr. Dana went to look for a carriage, I did not go out in the forenoon; din’d at the Inn; after dinner I went to buy some things at the fair, which began here this morning; got home at about six o’clock.
       From Guthrie’s Grammer. (continued from yesterday) Chapter 4th. §. 21st.
       N. B. As there are several errors in this description I shall tomorrow point out such of them as I know.
      
      
       
        
   
   JQA concludes his copying from Guthrie, Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779., with the section on the history of the seventeen provinces, which covers nearly five pages in the Diary. To this he has added a list of towns and provinces in the Netherlands retained by the French as provided in the Peace of Aix-la-Chapelle, 1748 (p. 411–412, 408).


       
      
      

      Tuesday July the 10th 1781.
      
      
       This morning at about half past nine o’clock Mr. Dana, his servant and I set away from Utrecht, and arriv’d at Nijmegen at about 8 o’clock P.M. the distance, is about 50 Miles; We pass’d along thro’ the province of Utrecht, the land is very bad and gravelly. Nimegen is the last City in the Republic, in the Province of Gelderland; the land in this Province is much better than in that of Utrecht. At 4 ½ o’clock we pass’d the Rhine by a rope ferry and at about five o’clock we came upon a dyke on the banks of the river Waal; and rode along upon that till we came opposite Nimegen, where we cross’d it upon a moveable bridge of boats; the construction of which is thus. There are several boats join’d to the shore, with timbers laid over them, and planks over the timbers, at the end of these are two more boats, join’d together (with timbers and planks over them also,) which are seperated from the rest but join’d by a rope when these boats arrive. On the platform of these two boats are two small masts, connected by a cross piece together; over this cross piece goes a small cable fix’d to the stern of the boats; the other end goes up the stream to several small boats which are in the river and then there is a Chain fasten’d to the cable which goes over all these small boats and is hook’d at the stern of each of them. (These small boats are at a small distance one from the other in a perpendicular line, up the stream). The highest small boat is secured by an Anchor; When they cross, they cast off the rope which joins them to the boats which go to the shore and the two boats are wafted over, gradually, by the current to the other shore where there are several more boats connected to the shore, after the same manner.
       This is a very convenient method, as five or six hundred men can cross upon one of these machines at a time, and there is but very little trouble in it. But there must be a strong current which runs always the same way; otherwise they cannot go over.
       Remarks upon Chapter 4th.
       §. 6th. (Page 27. line 9 to 11) Their tradesmen &c.
       This is certainly a great mistake, for the tradesmen will always ask for a thing the double of what it is worth and if you have any thing made, you will certainly get greatly cheated if you do not make the bargain before hand as the dutch themselves always do.
       Do. lines 13 and 14) Smoaking tobacco &c.
       The men and boys smoak almost universally but the Women never do.
       Do. Page 32 lines 18 and 19.) They are &c.
       The dutch it is true skate exceeding swiftly, but with not half that elegance that I expected they wou’d.
       § 9th: (Page 36 line 10 to Page 37 line 2) Onze Vader &c.
       I have not coppy’d the lords pray’r from Guthrie, because there are several words left out in his book and it is not entire.
       § 17th. (Page 111 line 12 to line 15) And such is &c.
       In the city of Amsterdam when a Schepen (a Sheriff) is apointed, his name is given to the Stadholder, and he can reject him and appoint another in his place but after that he cannot change him, but he can in all the other cities.
       (End.)
      
      
      
       
        
   
   Passage copied in entry of 15 June (above), quoting material from Guthrie, Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779., p. 401: “Their Tradesmen are in general very honest in all their dealings. ...”


       
       
        
   
   P. 401: “Smoaking tobacco is practised by old and young of both sexes. . . .”


       
       
        
   
   From entry of 16 June (above), same, p. 402: “They are the best skaters upon the ice in the world.”


       
       
        
   
   From entry of 17 June (above), same, p. 402–403, concerning Guthrie’s rendition of the Lord’s Prayer in Dutch.


       
       
        
   
   From entry of 7 July (above), same, p. 406: “The Stadtholder is president of the states of every province; and such is his power and influence, that he can change the deputies, magistrates, and officers, in every province and city.”


        
   
   These comments on Guthrie’s misstatements about the Dutch were more than matched by JQA’s criticisms of Guthrie’s account of France (p. 373–399), a country of which he had had some firsthand knowledge, exclaiming at one point in a marginal note to his copy of the volume, “how long O Englishmen will be prejudiced against the French” (p. 378). In his copy of Geographical GrammarWilliam Guthrie, A New Geographical, Historical, and Commercial Grammar; And Present State of the Several Kingdoms of the World..., London, 1779., now at MQA, he labeled many of Guthrie’s statements “false,” at one point “horribly false,” and at another called the author a fool for describing the properties of the French language as “undoubtedly greatly inferior to the English, but they are well adapted to subjects void of elevation or passion. It is well accommodated to dalliance, compliments, and common conversation” (p. 378–381).


       
       
        
   
   At this point in the margin JQA inserted: “there are three appointed every year.”


       
      
      

      Wednesday July the 11th 1781.
      
      
       This morning at about six o’clock we set off from Nimegen and arriv’d at about 8 P.M at Hochstrass the distance is about 70 Engh. Miles; We pass’d thro’ ClevesKleve, Xanten, and Rheimberg Rheinburg, three small unfortified towns, they all belong to the King of Prussia as does Hochstrass Which is the last town in his dominions, in this part of the country. There are but a few houses in Hochstrass, but there is a pretty good Inn there. The road this day was not good, and all that the ground produces here is Wheat, Buck Wheat, and Spelts.
       From the Spectator. Chapter 14th. No. 631.
      
      
       
        
   
   A species of grain related to wheat and grown in Europe (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
       
        
   
   Here follow nine lines from the first paragraph of the essay on cleanliness which appeared in the issue of 10 Dec. 1714 (Spectator, ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 5:156–158). The entry is incomplete through the loss of the following leaf (p. 127–128; see note to entry of 8 July, above). The concluding section undoubtedly carried the quotation from The Spectator to the end of its second paragraph since the quotation is resumed at paragraph three to conclude the entry of the following day, the 12th. The opening lines of that entry were also contained on the missing leaf.


       
      
      

      Thursday July the 12th 1781.
      
      
       Dusseldorp a small town strongly fortified on the land side, but open on the river Rhine which we were obliged to cross, (on one of the same machines that I have mention’d yesterday) before we got there, it is in the Dutchy of Burgin Berg and is subject to the King of Prussia. There is a famous cabinet of Paintings here, but as we only stopp’d here to dine, and the cabinet not being then open, we did not see it. We set off from Dusseldorp directly after dinner and arriv’d at Cologne at about 8 o’clock; on the way we pass’d by a palace in which the Emperor, or the Archduke lodge, whenever they come this way. The roads this day were pretty good, but the produce of the ground is the same as what we have seen all along, that is, wheat, Buck wheat, and Spelts. We cross’d the Rhine again, when we got opposite Cologne, where there is a village, inhabited by Jews; A Nasty, dirty, Place indeed, and fit only for Jews to live in.
       From the Spectator. (continued from yesterday).
      
      
       
        
   
     The first part of this entry is missing; see the preceding note. According to Dana’s Journal, the party left Hochstrass at 6 A.M. for Cologne, a distance of sixty English miles, and arrived at noon in Dusseldorf, at which point JQA’s Diary continues.


       
       
        
   
    JQA’s reference is to his entry of 10 July. The journey probably made Diary entries on a day-to-day basis difficult, if not impossible. Under these circumstances entries for 10 and 11 July were probably written on the same day.


       
       
        
   
   Here follow, on about a page and one-quarter of the Diary, the third and fourth paragraphs of The Spectator No. 631 (ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 5:157).


       
      
      

      Friday July the 13th 1781.
      
      
       This morning Mr. Dana and I went to see a gentleman for whom Mr. Dana had letters. He went to take a walk with us about the City which is large, but irregular, very old, and dirty, the streets are very narrow, and the houses are in a decaying situation. We went to see one of the Churches in which they say that the bodies of the three Wise men of the east are interr’d. The priests show their riches every day at 9 o’clock A.M. They have this inscription on the tomb.
       
        “Corpora sanctorum recubant Hic terna Magorum,
        Ex His sublatum Nihil est alibive Locatum”
       
       There are here, about 50 protestant families; they are not allow’d to have any place of worship in the city, but they have a Church about 3 Miles from the city, where they go every Sunday, at a Small village call’d Mulheim; Subject to the Elector Palatine; the Protestants here cannot own houses or farms, but they buy them, and agree with a Catholic to own the house or farm under his name; they can sell goods in retail only; and they cannot be mechanics; this is all thro’ the bishoprick; yet Jews are tolerated and have their Synagogue in a Village, opposite Cologne, of which I have already spoken.
       The jesuits are not permitted to stay here; but by changing their habits they do, and have their universities.
       Cologne like all the other towns situated upon the Rhine, has no manufactures. The Dutch Vessels come up as far as Cologne, and are oblig’d to unload their cargoes there; and the Vessels which come from up in Germany and from Switzerland where the Rhine takes its rise cannot go with their commodities any lower than Cologne; they unload here also and change their goods for the Dutch ones which come up.
       A little way up the river from Cologne is a tower, which stands upon the Rhine. They say that it was there that Julius Caesar built his bridge, a Gentleman told us that in the year 1766 when the waters of the Rhine were exceeding low the ruins of this bridge could be seen, in the winter the water rises about 8 or 10 feet commonly; but in the year 1770 it rose near 18 feet higher than they are at present.
       From the Spectator. (continued from yesterday).
      
      
       
        
   
   “Here lie the three bodies of the Holy Wise Men/From these nothing has been removed or placed elsewhere”—the implication here being that relics shown elsewhere are false.


       
       
        
   
   JQA copied on the next one and one-half pages of the Diary the fifth and sixth paragraphs of The Spectator No. 631 (ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 5:157–158), originally begun on 11 July.


       
      
      

      Saturday July the 14th 1781.
      
      
       This morning at 6 o’clock we set off from Cologne for Coblentz where we arrived at about 6 o’clock P.M. As we could not get horses to go any farther, we stopp’d here, the distance is about 66. English miles. The roads this day were the best we have had since we left Utrecht. Our road, some part of the way was cut through the mountains on the banks of the Rhine; On these mountains we saw the vinyards which produce the Rhenish Wine; Coblentz has nothing remarkable except the citadel which is on the other side of the Rhine, and is situated upon a high Mountain; We went to see it. From the top of it you have on one side, a large extensive plane, but on the other the mountains hinder you from seeing far. Here the river Meusel Mosel runs into the Rhine, and this city is built upon the point of land which seperates them. (From the Spectator) (continued from yesterday).
      
      
       
        
   
   On almost one page in the Diary is the seventh paragraph of The Spectator No. 631 (ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 5:158), originally begun in the Diary on 11 July.


       
      
      

      Sunday July the 15th 1781.
      
      
       This morning at about four o’clock we set off from Coblentz for Francfort, Where we arriv’d at 8 ½ o’clock, the distance is 84 English Miles; All the way, the roads are mountainous till you get within about 10 Miles of Frankfort, and then you come upon a very large plain. The roads till the plain are in general very bad; but the soil is good, and cultivated in some places. On this plain we saw some fields of Indian corn, which was the best I have seen in Europe, tho by no means so large and fine as that in America.
       From the Spectator (continued from yesterday).
      
      
       
        
   
   Here follow, on about one page in the Diary, the concluding two paragraphs from The Spectator No. 631 (ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 5:158).


       
      
      

      Monday July the 16th 1781.
      
      
       This morning we enquired something about this city: It is situated upon the river Meyn and is call’d Francfort upon the Meyn to distinguish it from another city in Germany call’d Francfort upon the Oder. It is an imperial city, govern’d by its own magistrates: they Choose every year a new burgermaster or mayor. The dominant religion in this city is Lutheran. Catholics and Jews are tolerated, but Calvinists are not; but they go over on Sundays to a village call’d Bockenheim, (which is subject to the Prince of Hannau) where they have a Church. This city is pretty Strongly fortified, but in time of war, whenever an Army appears they throw open their gates, whether friend or Enemy, and let it pass thro.’ Here the Emperor is elected and crown’d. They have no Manufactures here, but import them from all parts of Germany France, Switzerland, Italy, England and Holland. There are 600 Jew families here who live all in one street which is shut up every night, and all day on Sundays, when the gates are shut they can only come out upon occasions of necessity, but the jews can keep their shops in any part of the City.
       
       N. B. As I have not time for the present to copy any-thing, I shall leave it off for some time.
      
      

      Tuesday July 17th 1781.
      
      
       Stay’d at Francfort all day, nothing remarkable happen’d.
      
      

      Tuesday Wednesday 17 18th 1781.
      
      
       This afternoon at about 4 o’clock we set off from Francfort upon the Meyn for Hannau where we arrived at about 7 o’clock. It is about 12 English Miles distant from Francfort. The road for the most part is Sandy, the soil poor; about two Miles from Hannau is a Chateau belonging to the prince of Hannau. About this City are several very large fields of the same corn, we saw some days ago, but this is much better than that. Hannau is a small unpeopled city, it is pretty regular, but a miserable city for a capital. Almost every body is a weaver here.
      
      
       
        
   
   Apparently JQA mistook Wednesday the 18th for Tuesday the 17th and carried his error for the rest of the week.


       
      
      

      Wednesday Thursday 18 19th 1781.
      
      
       This morning we set away from Hannau at 4 o’clock A.M. and arriv’d at Hunfeld (which is distant 75 Miles,) at about 8 o’clock P.M. The roads this day were for the most part mountainous but in some places there was a very good made road. The mountains in general, which we have pass’d over this day are pretty well cultivated.
      
      

      Thursday Friday 19 20th 1781.
      
      
       This morning we set off from Hunfeld at about 5 o’clock for Gotha where we arriv’d at about 9 o’clock P.M. It is about 66 Miles. The 2 first Posts to Vaach Vacha and to Bercka we had very bad roads but the rest was pretty good; Vaach belongs to the Prince of Hesse-Cassel, and Bercka is the first town in Saxony. Here we saw a new Married couple going about the streets with some musicians before them and I suppose half the village following them. They were dress’d in black and the bride had some large gold lace round her head. We were told that this is the third day they have been about so, and that it is generally done for a week after marriage. This they say is the custom throughout Saxony, in the villages. After Bercka hardly a spot of ground was uncultivated, and at that we had an exceeding fine view. We lodge out of the city, at the sign of the Negroe.
      
      

      Friday Saturday 20th 21st 1781.
      
      
       This morning at five o’clock we set off from Gotha and arriv’d at Naumburg (distant 60 Miles) at about 6 o’clock. Pretty good roads the ground wholly cultivated; flat level country till we get about 10 Miles from Naumburg and then it begins to be a little mountainous.
      
      

      Sunday July 22d 1781.
      
      
       This morning at 4 o’clock we set off from Naumburg for Leipsic where we arriv’d at about 11 o’clock A.M. The distance is about 36 Miles. The first post was a little mountainous but pretty well cultivated, the last post is a large plain well cultivated also.
       A German Post Mile is 6 English Miles And a German post is generally two German Miles; You pay a German Guilder per post for each horse; for a post and a half you pay a guilder and a half per horse and for two posts in proportion. A German Guilder is about 1 shilling and 10 pence Sterling. The money changes in almost every petty prince’s dominions and the same silver money does not pass above 100 Engh. Miles, in general, but French Guineas or Dutch Ducats pass all over Germany. In some places Ducats are better than Louis D’ors, and in others L’D’or’s are better than Ducats, but you lose something by either, in the Exchange.
      
      

      Wednesday July the 25th 1781.
      
      
       On Monday at about 1 o’clock P.M. we set away from Leipsig for Berlin, Where we arriv’d this day at about 11 o’clock A.M. The distance is 120 English Miles; The soil, all the way is thin and sandy, and some part of the way foresty. We rode all night on Monday. At about half past eleven at Night, being in the middle of a Forest and the road being at the bottom of a hill, The postilon run our wheels on one side, upon the hill and there happening to be a mud puddle just there the other side sunk in, and the weight being so heavy on that side, our carriage quite overset with one pair of wheels under and the other pair up; but luckily none of us was much hurt. We got the carriage up (by the way of a couple of ropes fasten’d to the wheels Which the horses drew,) but found it was broke in several places, however, we got into it and continued our rout till last night at about 8 o’clock When we arriv’d at Teltow a Village about twelve Miles from Berlin; Where we stopp’d and lodg’d last night; this morning we set off from Teltow and arriv’d here, as I have already mention’d at 11 o’clock. It is the handsomest and the most regular city I ever saw; at the entrance of each Gate the houses form almost a Square; The streets in general are uniform and large. There is one street which goes from one end of the city to the other, and is three English Miles long. The city is situated upon the river Spree. Here the king has a Palace where the Royal Library once was but at present there as building on purpose for it.
      
      
       
        
   
   Actually 23–25 July, as the entry makes clear.


       
       
        
   
   JQA undoubtedly meant that the new Royal Library was being built; Dana describes it as being nearly complete (Dana, Journal, 23 July).


       
      
      

      Thursday July 26th 1781.
      
      
       Nothing remarkable this day.
      
      

      Friday July 27th 1781.
      
      
       This morning we went to see the kings arsenal, 
      
      
       
        
   
   The break in the present entry and the absence of all succeeding entries to that of 17 Aug., together with the opening lines of that entry, are attributable to the loss of MS p. 149–156; see note to entry of 8 July (above). The journey from Berlin to Riga can be reconstructed from Dana’s Journal. They remained in Berlin until 2 Aug. On that morning they left for Danzig, traveling day and night until they reached their destination in the late afternoon of 6 Aug. They remained in Danzig until early in the morning of 9 Aug., and stayed at the Hotel D’Angleterre, which gave them a fine vantage point to view the ancient Hanseatic city. Their next objective was Königsberg (now Kaliningrad), the capital of Prussia, where they arrived late in the afternoon of 10 Aug. They remained there a day, but set off early the following morning for Memel (now Klaipeda), traveling on a very disagreeable route along a narrow tongue of land which parallels the Baltic, until they arrived at their destination at 6 P.M. on 13 Aug. They stayed the night in Memel, but resumed their travels to Riga early the next morning.


       
      
     